Citation Nr: 9910757	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969, to include service in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of June 1997 from the Nashville, Tennessee, 
Regional Office (RO).  

It is unclear from a statement received in September 1997 
whether the appellant is raising the issue of service 
connection for a dental condition.  It is requested that the 
RO contact the appellant in order to clarify this matter.


REMAND

Of record is a worksheet for an Agent Orange letter from the 
VA to the appellant which is to the effect that the results 
of the examination showed peripheral neuropathy of both lower 
extremities.  This document is undated and the referenced 
examination report apparently is not on file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the appellant 
to furnish the location and the date the 
VA Agent Orange examination was 
conducted.  He should be furnished the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to the peripheral neuropathy 
which are not on file.  He should be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should take the necessary 
action to obtain a copy of the Agent 
Orange examination and request the VA 
medical facility in Nashville, Tennessee 
to furnish copies of any additional 
medical records covering the period from 
October 1997 to the present.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









